Judge Sajfold

delivered the opinion of the Court.
The Statute requires that “ the person claiming such pro- “ perty, or his Attorney, shall give bond to the Sheriff with “ security,” conditioned, «fee. We entertain no doubt but that one person may enter the claim to property for himself and other joint claimants, and that the bond of such person, with sufficient security, complies with the Statute, and is all the indemnity to which the adverse party is entitled. This Court has heretofore held that the bond of one of several plaintiffs in Error, with sufficient security, was not less available to the adverse party than the’bond of all the plaintiffs *407in Error (a). It is the duty of the Clerk in the one case, and of'the Sheriff in the other, to take good security; and the bond of one with sufficient security might render the adverse party more safe than the bond of all with security less sufficient.
There is some diversity of opinion among the members of the Court on the other points made by the bill of Exceptions ; but on this it is our unanimous opinion that the judgment be reversed, and the cause be remanded.
See Laws Ala. 310, 311.

 Webster v. Yancy and al. ante, 183.